DETAILED ACTION
Claims 1-10 are pending in the instant application. The preliminary amendment filed on 01/15/2021, in which claims 3-10 are amended, is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application 17/260,656 filed on 01/15/2021 is a 371 of PCT/IB2018/059823 filed on 12/10/2018, and claims priority of foreign Application No. IT102018000007596 filed on 07/27/2018 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign Application No. IT102018000007596 is filed on 07/27/2018 and English translation of claims 1-10, but not the specification, is included in the certified copy of foreign Application No. IT102018000007596.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Information Disclosure Statement
The reference EP 1 711 158 (publication date 10/18/2006) by Falanga, Gennaro listed on the IDS filed on 01/15/2021 is crossed out in the considered IDS because EP 1 711 158 was not provided by Applicant. In this regard, a copy of WO 2005/074886 was provided by Applicant on 01/15/2021 instead. 
Claim Objections
Claim 1 is objected to because of the following informalities: the term “said stabilizing agent is in a quantity higher than N-acetylcysteine” is not clear about which quantity is higher. The quantity as amount of substance can be referred to as weight mass or mole of chemicals. For equal mole of N-acetylcysteine and stabilizing agent, the weight of N-acetylcysteine can be higher or lower than the stabilizing agent depending the different molecular weight of N-acetylcysteine and different stabilizing agents. Applicant is advised to be more specific regarding whether the limitation “in a quantity higher than ---” recited in line 14 of claim1 is based on weight ratio or molar ratio. Appropriate correction is required.

Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as unpatentable over Melman (US 2014/0314827, published on 10/23/2014) in view of Lea et. al. (Journal of Otolaryngology - Head and Neck Surgery 2014, 43:20, listed in the IDS filed on 01/15/2021). 
Melman teaches compositions comprising at least one antimicrobial agent, at least one buffering agent and at least one chelating agent for treatment of ophthalmic and oral cavity in animals such as dogs and cats (abstract, [0022] on page 2-3, [0058] on page 5, claim 1 on page 10). Melman teaches that the buffering agent is selected from a group of agents including tris(hydroxymethyl)aminomethane (TRIS) ([0023] on page 3, [0059] and [0060] on page 5, claim 2 on page 10) and the chelating agent is selected from  a group of agents including disodium salts of ethylene diamine tetraacetic acid (EDTA) ([0024] on page 3, [0061] on page 5, claim 4 on page 10) and pH of compositions can be adjusted to 5.5-8.5 ([0027] on page 3, [0074] on page 6) or 4.0-10.0 ([0075] on page 7). 
Regarding the limitation “said stabilizing agent is in a quantity higher than N-acetylcysteine” recited in line 14 of claim 1, Melman teaches one embodiment in Example 6 ([0117], page 10) comprising Tris (0.45 wt%), disodium EDTA (0.12 wt%) and chlorohexidine (antimicrobial agent, 0.05 wt%) in water (99.38 wt%). Example 6 reads on the limitation stabilizing agent (i.e. Tris and EDTA together being 0.57 wt%) is in quantity higher than the antimicrobial agent chlorohexidine (0.05 wt%) and pH is balanced to 7.5-8.0 which falls within the range of pH 7-9 recited in instant claim 1. 
Melman further teaches compositions comprising different amount of Tris, EDTA and antimicrobial agent depending on different use, ranging from 0.001 % (wt/wt) to 30% (wt/wt) of Tris buffer agent ([0065], [0066], [0067],[0068] on page 5-6), 0.001 % (wt/wt) to 18% of EDTA([0069], [0070],[0071], [0072] on page 6) and 0.001 % to 5% of antimicrobial agents ([0078], [0085],[0086],[0087] on page 7). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05.
Regarding the limitation in instant claim 2 and 3, Melman teaches composition Example 6 ([0117] on page 10) comprising 0.45 wt% of Tris, 0.12 wt% EDTA and 0.05 wt% of an antimicrobial agent. The amount of stabilizing agent (Tris-EDTA together) is 0.57 wt%. Therefore, the weight ratio of stabilizing agent and antimicrobial agent is 11.4 (0.57/0.05 = 11.4) which reads on “at least 1.2:1” recited in in instant claim 2 and “1.5:1 to 20:1” recited in instant claim 3.
Regarding the limitation in instant claim 4 and 5, Melman discloses several embodiments, i.e. Example 1, 2 and 6 ([0106], [ 0107] on page 9 and [0117] on page 10) that teaches different amounts of Tris and EDTA wherein the quantity of Tris (buffer compound) is higher than EDTA (sequestering compound).The weight ratio of Tris/EDTA in Melman Example 1 and 6 is calculated as 3.75:1 (0.45/0.12 = 3.75) wherein 0.45 wt% Tris and 0.12 wt% EDTA.  Additionally, the weight ratio of Tris/EDTA in Melman Example 2 ([0107], page 9) is calculated as 9:1 to 22:1, wherein 0.45 wt% Tris and 0.02%-0.05 wt% EDTA. Accordingly, the weight ratio of Tris and EDTA disclosed in Melman compositions read on “said buffer compound is in a quantity higher than said sequestering compound” in claim 4 and the range of “1.1:1 to 20:1” recited in instant claim 5.  
Regarding the quantity limitation of stabilizing agent in instant claim 6 and 7, the limitation “up to” is construed as within the specified amount as confined to a maximum value. Melman teaches embodiments wherein Tris-EDTA (stabilizing agent) is present between 5% to 100 wt% ([0026] on page 3, Example 1,2, 6 on page 9-10). Furthermore, the amount of Tris-EDTA together as stabilizing agent in Example 1, 2 and 6 is 0.47-0.57 wt%, which read on the limitations “up to 8 wt%” and “up to 10wt%” recited in instant claims 6 and 7.
Regarding the limitation of disodium EDTA in instant claim 8, Melman teaches several embodiments comprising disodium EDTA ([0024] and [0025] on page 3, [0062] on page 5, Example 1, 2 and 6 on page 9-10, claim 4 on page 10). Melman especially teaches compositions comprising Tris, disodium EDTA and antimicrobial agent in water in Example 1, 2 and 6 ([0106], [0107] on page 9 and [0117] on page 10).  
Regarding the quantity limitation of active ingredient recited in instant claim 9, Melman discloses compositions comprising active ingredient chlorohexidine (antimicrobial agent, 0.05 wt%) in water in Example 6 ([0117], page 10). Melman teaches therapeutically effective amount of antimicrobial agents ranging from 0.001% to 5% (wt/wt) ([0032], [0034] and [0035] on page 3, [0047] and [0088], claim 17 on page 10, claim 35 on page 11), which read on the limitation “up to 5 wt% of the composition”.
Regarding the limitation of “method of treating cutaneous affections and external otitis and otitis media” recited in instant claim 10, Melman states that otic compositions comprising Tris–EDTA are known, used alone or in combination with other antimicrobial agents ([003] on page 1) and that it is known in the art that Tris- EDTA buffer reinforces the action of certain antimicrobial agents ([0073], page 6). Melman discloses compositions comprising combination of Tris–EDTA and antimicrobials and methods of their use in ophthalmic and oral treatment in animals with bacterial infection (Abstract and [0017]).
Melman does not specifically disclose N-acetylcysteine (NAC) recited in instant claim 1, which functions as the antimicrobial agent, and the use of compositions for treating otitis recited in instant claim 10. 
Lea, et al. teaches the method of using N-acetylcysteine (NAC) in the treatment of bacteria associated chronic suppurative otitis media (title, abstract, material and methods/ treatment solution on page 1, results on page 3, Figure 3 on page 5, conclusion on page 7). Lea et al. also teaches NAC concentration at 0.25-1.25 wt% (treatment solution on page 2, table 1 on page 3, Figure 3 on page 5) which read on “up to 5 wt%” of active antimicrobial agent in compositions of instant claim 9. 
N-acetylcysteine (NAC) is a known and effective antimicrobial agent as taught by Lea, et, al. and would have been a desirable alternative to the antimicrobial agents disclosed in Melman ([0029] [0030] [0031] on page 3). Chlorohexidine is one exemplary antimicrobial agent in Melman composition ([0106], [ 0107] on page 9 and [0117] on page 10) and N-acetylcysteine (NAC) would have been the alternative antimicrobial agent to chlorohexidine with expectation of similar activity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted chlorohexidine with N-acetylcysteine (NAC) as the antimicrobial agent in combination with Tris-EDTA in Melman’s compositions to arrive at the instant invention and use thus composition to treat otitis media in animals taught by Lea, et, al. In this regard, the limitation “composition comprising N-acetylcysteine and a stabilizing agent” recited in instant claim 1 does not exclude the presence other antimicrobial agents. Therefore, the combined teachings of Melman and Lea et. al. render instant claims prima facie obvious and there is reasonable expectation of successful of reaching instant claimed composition and method of using said composition in treating otitis.

Conclusion
Claims 1-10 are rejected.
No claims are allowed
Relevant prior art listed below are not relied upon for rejections, but documented for clarity of record.
WIRTHERLE, et. a., NL 2020701 (priority date March 30, 2018)
Falanga, EP 1711158 (listed in the IDS filed on 01/15/2021, but no copy submitted) 
Falanga, WO2005074886, published on 08/18/2005
Carenzi et. al., GB 2234171 (listed in the IDS filed on 01/15/2021).
Luca Guardabassi, et. al “In vitro antimicrobial activity of a commercial ear antiseptic containing chlorhexidine and Tris–EDTA” Veterinary Dermatology, 2010 Jun;21(3):282-6,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIYUAN MOU whose telephone number is (571)270-1791. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M./           Examiner, Art Unit 4182    

/WU CHENG W SHEN/           Supervisory Patent Examiner, Art Unit 1628   

/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611